


Exhibit 10.2

 

THE MACERICH COMPANY

 

AMENDED AND RESTATED CASH BONUS/RESTRICTED
STOCK/STOCK UNIT AND LTIP UNIT AWARD PROGRAM

 

UNDER THE 2003 EQUITY INCENTIVE PLAN

 

(March 6, 2009)

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

AMENDED AND RESTATED CASH BONUS/RESTRICTED STOCK/STOCK UNIT AND LTIP UNIT AWARD
PROGRAM UNDER THE 2003 EQUITY INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

TITLE, PURPOSE AND AUTHORIZED SHARES

1

ARTICLE II

DEFINITIONS

1

ARTICLE III

PARTICIPATION

3

ARTICLE IV

RESTRICTED STOCK, STOCK UNIT, LTIP UNIT OR CASH ELECTIONS

3

ARTICLE V

RESTRICTED STOCK AWARDS

5

ARTICLE VI

STOCK UNIT AWARDS

5

ARTICLE VII

LTIP UNIT AWARDS

5

ARTICLE VIII

ADMINISTRATION

5

ARTICLE IX

MISCELLANEOUS

7

EXHIBIT A

ELECTION FORM

 

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

AMENDED AND RESTATED CASH BONUS/RESTRICTED STOCK/STOCK UNIT AND LTIP UNIT AWARD
PROGRAM UNDER
THE 2003 EQUITY INCENTIVE PLAN

 

ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES

 

1.1          TITLE

 

This Program shall be known as The Macerich Company Amended and Restated Cash
Bonus/Restricted Stock/Stock Unit and LTIP Unit Award Program under the 2003
Equity Incentive Plan, as it may be amended from time to time.

 

1.2          PURPOSE

 

The purpose of this Program is to promote the success of the Company and the
interest of its stockholders by providing an additional means to attract,
motivate, retain and reward key employees, including officers, by providing an
opportunity to convert cash bonus opportunities into Restricted Stock/Stock
Units and/or LTIP Units, enhancing compensation deferral opportunities and
offering additional incentives to increase stock ownership in the Company.

 

1.3          SHARES

 

The aggregate number of shares of Common Stock issuable under this Program shall
be charged against and subject to the limits on the available shares under the
Plan.

 

ARTICLE II
DEFINITIONS

 

Whenever the following terms are used in this Program they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined shall have the meaning assigned to such
terms in the Plan.

 

2.1          BONUS ELECTION DATE means, for a Cash Bonus with respect to a Year,
June 30 of such Year.

 

2.2          BONUS PAYMENT DATE means the date designated by the Committee
between January 1 and March 15 of each Year on which the Cash Bonus with respect
to the prior Year is or would otherwise be received by the Participant.

 

2.3          CASH BONUS means an incentive award granted by the Committee,
whether or not under the terms of the Plan, that but for elections under this
Program would be paid solely in cash.

 

--------------------------------------------------------------------------------


 

2.4          COMMON STOCK means shares of the Company’s common stock, par value
$0.01 per share, either currently existing or authorized hereafter.

 

2.5          COMMON UNITS means the common partnership units of the Partnership.

 

2.6          CONVERSION AMOUNT means the dollar equivalent of the Cash Bonus
elected by the Participant to be converted to a Restricted Stock, Stock Unit
and/or LTIP Unit Award under this Program.

 

2.7          EFFECTIVE DATE means, with respect to this amended and restated
Program, March 6, 2009.  Awards of Restricted Stock, Stock Units and/or LTIP
Units may be granted under this amended and restated Program with respect to any
Bonus Payment Date occurring on or after such Effective Date, including any such
Bonus Payment Date for a Cash Bonus with respect to calendar year 2008.

 

2.8          ELIGIBLE EMPLOYEE means, with respect to any Year, any officer or
key employee of the Company or a Subsidiary who has been designated by the
Committee as potentially eligible to receive a Restricted Stock, Stock Unit
and/or LTIP Unit Award under this Program for such Year.

 

2.9          LTIP UNITS means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
under the Plan, having the rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption set
forth in the Partnership Agreement.

 

2.10        LTIP UNIT AWARD means an award of LTIP Units granted by the
Committee under the Plan based on the Conversion Amount.

 

2.11        LTIP UNIT AWARD AGREEMENT means an agreement evidencing a LTIP Unit
Award approved by the Committee as it may be revised from time to time.

 

2.12        PARTICIPANT means any Eligible Employee who has delivered to the
Company an election agreement electing to participate in the Program.

 

2.13        PARTNERSHIP means The Macerich Partnership, L.P.

 

2.14        PLAN means The Macerich Company 2003 Equity Incentive Plan, as it
may be amended from time to time.

 

2.15        PROGRAM means this The Macerich Company Amended and Restated Cash
Bonus/Restricted Stock/Stock Unit and LTIP Unit Award Program under the 2003
Equity Incentive Plan, as from time to time amended.

 

2.16        RESTRICTED STOCK means shares of Common Stock awarded to a
Participant pursuant to Article IV of the Plan.

 

2

--------------------------------------------------------------------------------


 

2.17        RESTRICTED STOCK AWARD means an award of Restricted Stock granted by
the Committee under the Plan based on the Conversion Amount.

 

2.18        RESTRICTED STOCK AWARD AGREEMENT means an agreement evidencing a
Restricted Stock Award approved by the Committee as it may be revised from time
to time.

 

2.19        STOCK UNIT means a non-voting unit of measurement which is deemed
solely for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock (subject to adjustment) awarded to a Participant pursuant to
Article IV of the Plan.

 

2.20        STOCK UNIT AWARD means an award of Stock Units granted by the
Committee under the Plan based on the Conversion Amount.

 

2.21        STOCK UNIT AWARD AGREEMENT means an agreement evidencing a Stock
Unit Award approved by the Committee as it may be revised from time to time.

 

2.22        STOCK UNIT ACCOUNT means the bookkeeping account maintained by the
Company on behalf of each Participant which is credited with Stock Units
calculated in accordance with Section 4.4.

 

2.23        YEAR means the applicable calendar year.

 

ARTICLE III
PARTICIPATION

 

Each Eligible Employee designated by the Committee for any Year may elect in
advance to receive all or part (in increments and on forms authorized by the
Committee) of any Cash Bonus with respect to such Year that may be granted in
the future in the form of Restricted Stock, Stock Units and/or LTIP Units to the
extent provided in Article IV.

 

ARTICLE IV
RESTRICTED STOCK, STOCK UNIT, LTIP UNIT OR CASH ELECTIONS

 

4.1          TIME AND TYPES OF ELECTIONS

 

On or before the relevant Bonus Election Date for a Year, each Eligible Employee
may make an irrevocable election to receive a percentage of the Cash Bonus that
may be granted to the Eligible Employee with respect to such Year in shares of
Restricted Stock, Stock Units and/or LTIP Units, if applicable.  This election
shall become effective only if the Committee, in authorizing the Cash Bonus,
expressly recognizes such alternative payment opportunity in Restricted Stock,
Stock Units and/or LTIP Units and grants the Restricted Stock, Stock Units
and/or LTIP Units at that time.  The Committee will have the sole discretion to
determine whether Restricted Stock, Stock Units and/or LTIP Units will be
offered as alternative payments for the Cash Bonus.  A person who first becomes
an Eligible Employee after the applicable deadline may, within 30 days of
becoming and being designated as an Eligible Employee, make

 

3

--------------------------------------------------------------------------------


 

an irrevocable election to receive any Cash Bonuses granted for the applicable
Year (or remaining portion thereof, as the case may be) in Restricted Stock,
Stock Units and/or LTIP Units, if applicable.

 

4.2          ELECTION PROCEDURES

 

The elections shall be made in writing on forms provided by the Company and
authorized by the Committee.  These forms shall be in substantially the form of
the Election Agreement attached hereto as Exhibit A, as from time to time
amended by the Committee.  Neither the distribution nor completion of election
agreements shall convey any right to receive a bonus, in cash, Restricted Stock,
Stock Units or LTIP Units.  Failure to timely elect Restricted Stock, Stock
Units and/or LTIP Units, if applicable, however, will result in the payment in
cash if any Cash Bonus is awarded.

 

4.3          TIME AND MANNER OF DISTRIBUTION

 

A Participant shall be entitled to have the restrictions removed from a number
of shares of Restricted Stock or a number of LTIP Units, or to receive a number
of shares of Common Stock equal to the number of Stock Units in his or her Stock
Unit Account, in accordance with the vesting schedule set forth in the
applicable Restricted Stock Award Agreement, LTIP Unit Award Agreement or Stock
Unit Award Agreement.

 

4.4          NUMBER OF SHARES/STOCK UNITS/LTIP UNITS

 

The number of shares of Restricted Stock and/or the number of Stock Units and/or
LTIP Units to be granted under this Program shall equal a multiple of the
Conversion Amount divided by the Fair Market Value of a share of Common Stock
(without regard to any restriction) on the applicable Bonus Payment Date.  The
multiple shall not be changed as to any election after it is duly made under the
terms of this Program without the consent of the Participant.

 

The multiple for bonuses shall be 1.5 until changed by the Committee.  For
example, assume that prior to June 30, 2008, a Participant elects to receive 40%
of any cash bonus in Restricted Stock, Stock Units or LTIP Units and, on
March 6, 2009, the Company grants him a $40,000 cash bonus.  The market value of
a share of Common Stock on the Bonus Payment Date is $30.  The Participant will
receive $24,000 in cash and 800 shares of Restricted Stock, 800 Stock Units or
800 LTIP Units, as applicable.

 

4.5          NO FRACTIONAL SHARE INTERESTS

 

If an election would result in the issuance of a fractional share, the amount of
Restricted Stock, Stock Units and/or LTIP Units granted shall be rounded down to
the next whole share and the cash alternative amount in lieu of the fractional
interest shall be paid in cash.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V
RESTRICTED STOCK AWARDS

 

The grant of Restricted Stock Awards, including, but not limited to, the terms
of grant, conditions and restrictions, the consideration (other than services)
to be paid, dividend rights, vesting terms, provisions for redelivery to the
Company, and adjustments in case of changes in the Common Stock, shall be
governed by the terms of the Plan, the Program and the Restricted Stock Award
Agreement.  After an election is made, the form of the Restricted Stock Award
Agreement (if applicable) may not be changed in any manner materially adverse to
the Participant without his or her consent.  All Restricted Stock Awards are
subject to express prior authorization by the Committee of the terms of the
Restricted Stock Award and the specific number of shares of Restricted Stock
thereunder.

 

ARTICLE VI
STOCK UNIT AWARDS

 

The grant of Stock Unit Awards, including, but not limited to, the terms of
grant, conditions and restrictions, the consideration (other than services) to
be paid, the form and content of Dividend Equivalent Rights, vesting terms, and
adjustments in case of changes in the Common Stock, shall be governed by the
terms of the Plan, the Program and the Stock Unit Award Agreement.  After an
election is made, the form of the Stock Unit Award Agreement (if applicable) may
not be changed in any manner materially adverse to the Participant without his
or her consent.  All Stock Unit Awards are subject to express prior
authorization by the Committee of the terms of the Stock Unit Award and the
specific number of shares of Common Stock referenced in the Participant’s Stock
Unit Account thereunder.

 

ARTICLE VII
LTIP UNIT AWARDS

 

The grant of LTIP Unit Awards, including, but not limited to, the terms of
grant, conditions and restrictions, the consideration (other than services) to
be paid, dividend rights, vesting terms, provisions for redelivery to the
Company, and adjustments in case of changes in the Common Stock, shall be
governed by the terms of the Plan, the Program and the LTIP Unit Award
Agreement.  After an election is made, the form of the LTIP Unit Award Agreement
(if applicable) may not be changed in any manner materially adverse to the
Participant without his or her consent.  All LTIP Unit Awards are subject to
express prior authorization by the Committee of the terms of the LTIP Unit Award
and the specific number of LTIP Units, Common Units and shares of Common Stock
thereunder.

 

ARTICLE VIII
ADMINISTRATION

 

8.1          RIGHTS AND DUTIES.

 

This Program shall be administered by and all Restricted Stock Awards, Stock
Unit Awards and LTIP Unit Awards to Eligible Employees shall be authorized by
the

 

5

--------------------------------------------------------------------------------


 

Committee.  The Committee shall have all powers necessary to accomplish those
purposes, including, but not by way of limitation, the following:

 

(a)           to determine the particular Eligible Employees who will receive
Cash Bonuses, the extent to which and price at which a Cash Bonus may be settled
in shares of Common Stock, Restricted Stock, Stock Units or LTIP Units, and the
other specific terms and conditions of Restricted Stock, Stock Units and LTIP
Units consistent with the express limits of this Program and the Plan;

 

(b)           to approve from time to time the election agreement and other
forms of Restricted Stock Award Agreement, Stock Unit Award Agreement and LTIP
Unit Award Agreement (which need not be identical either as to type of award or
among Participants or from year to year); and

 

(c)           to resolve any questions concerning benefits payable to a
Participant and make all other determinations and take such other action as
contemplated by this Program or the Plan or as may be necessary or advisable for
the administration or interpretation of this Program.

 

8.2          CLAIMS PROCEDURES.

 

To the extent the Committee permits deferral elections extending to the
termination of employment or beyond, the following claims procedures shall
apply:

 

(a)           The Committee shall notify Participants and, where appropriate,
the Beneficiary(ies) of their right to claim benefits under these claims
procedures, shall make forms available for filing of such claims, and shall
provide the name of the person or persons with whom such claims should be filed.

 

(b)           The Committee shall act upon claims as required and communicate a
decision to the claimant promptly and, in any event, not later than 90 days
after the claim is received by the Committee, unless special circumstances
require an extension of time for processing the claim.  If an extension is
required, notice of the extension shall be furnished to the claimant prior to
the end of the initial 90-day period, which notice shall indicate the reasons
for the extension and the expected decision date.  The extension shall not
exceed 90 days.  The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within the period described in the preceding three
sentences.  Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of this Program on which denial is based, (iii) description of
any additional material or information necessary for the claimant to perfect his
claim with an explanation of why such material or information is necessary, and
(iv) an explanation of the procedure for further review of the denial of the
claim under this Program.

 

(c)           The claimant or his or her duly authorized representative shall
have 60 days after receipt of denial of his or her claim to request a review of
such denial, the right to

 

6

--------------------------------------------------------------------------------


 

review all pertinent documents and the right to submit issues and comments in
writing.  Upon receipt of a request for a review of the denial of a benefit
claim, the Committee shall undertake a full and fair review of the denial.

 

(d)           The Committee shall issue a decision not later than 60 days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than 120
days after receipt of the claimant’s request for review.  The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of this Program on which the decision is based.

 

ARTICLE IX
MISCELLANEOUS

 

9.1          INCORPORATION BY REFERENCE

 

Except where in conflict with the express terms of this Program, the terms of
the Plan govern the Program and are incorporated by reference, including,
without limitation, the following:  the administrative powers and authority of
the Committee and the effect of its decisions; the unfunded status of benefits;
provisions for non-transferability of rights; rights (or absence of rights) of
Eligible Employees, Participants and Beneficiaries; compliance with laws; tax
withholding obligation of Participants; privileges of stock ownership; and
governing law/construction/severability.

 

9.2          AMENDMENT, TERMINATION AND SUSPENSION

 

The Committee or the Board may, at any time, terminate or, from time to time,
amend, modify or suspend this Program, in whole or in part.  No Restricted
Stock, Stock Unit or LTIP Unit may be granted under this Program during any
suspension of this Program or after termination of this Program.  Termination or
amendment of this Program shall have no effect on any then outstanding
Restricted Stock, Stock Unit or LTIP Unit Awards.

 

9.3          TERM OF THIS PROGRAM

 

The term of this Program is indefinite, subject to the term of the Plan and
Section 9.2.  All authority of the Committee with respect to Restricted Stock,
Stock Units and LTIP Units hereunder, including its authority to amend a
Restricted Stock Award Agreement, Stock Unit Award Agreement or LTIP Unit Award
Agreement, shall continue during any suspension of this Program or the Plan, in
respect of outstanding Restricted Stock Awards, Stock Unit Awards and LTIP Unit
Awards on any such amendment or termination date.

 

9.4          NON-EXCLUSIVITY OF PROGRAM

 

Nothing in this Program shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under the Plan or any other plan or
authority.

 

7

--------------------------------------------------------------------------------


 

9.5          CHANGE IN CONTROL EVENT

 

The consequences of a termination of service, whether before or after a Change
in Control Event, in respect of any rights or benefits related to the Conversion
Amount shall be governed solely by the terms of the Restricted Stock Award
Agreement, Stock Unit Award Agreement or LTIP Unit Award Agreement.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

Election Form

 

THE MACERICH COMPANY
ELECTION AGREEMENT

 

AMENDED AND RESTATED CASH BONUS/RESTRICTED STOCK/STOCK UNIT
 AND LTIP UNIT AWARD PROGRAM UNDER THE MACERICH COMPANY
2003 EQUITY INCENTIVE PLAN

 

IF WITH RESPECT TO THE YEAR                 , THE COMPENSATION COMMITTEE GRANTS
A CASH BONUS FOR SUCH YEAR TO ME UNDER THE PROGRAM AND IF THE COMPENSATION
COMMITTEE ACCEPTS THIS ELECTION AND THEREBY EXPRESSLY AUTHORIZES ME TO RECEIVE
ALL OR PART OF ANY SUCH CASH BONUS IN THE FORM OF A RESTRICTED STOCK [AND/OR
STOCK UNIT AND/OR LTIP UNIT] AWARD (AN “AWARD”):

 

I IRREVOCABLY ELECT TO TAKE         % OF MY CASH BONUS IN THE FORM OF A
RESTRICTED STOCK AWARD [STOCK UNIT AWARD/LTIP UNIT AWARD].  I UNDERSTAND THAT
THE COMMITTEE HAS THE SOLE DISCRETION TO DETERMINE THE SPECIFIC FORM OF THE
AWARD (SUBSTANTIALLY CONSISTENT WITH THE TERMS DESCRIBED).

 

I ALSO UNDERSTAND THAT:

 

·                  THE CONVERSION RATE, OR “MULTIPLE”, FOR PURPOSES OF OR IN
RESPECT OF DETERMINING THE NUMBER OF SHARES UNDERLYING THE AWARD WILL BE 1.5.

 

·                  THE VESTING SCHEDULE FOR THE AWARD WILL BE NOT LESS THAN AT A
RATE OF       % PER YEAR.

 

·                  THIS ELECTION IS IRREVOCABLE AND MUST BE FILED BY
                                    ,            WITH:

 

RICHARD A. BAYER, CHIEF LEGAL OFFICER

401 WILSHIRE BOULEVARD, SUITE 700

SANTA MONICA, CALIFORNIA  90401

 

·                  IF THIS ELECTION IS NOT TIMELY FILED, I WILL NOT HAVE AN
OPPORTUNITY TO PARTICIPATE IN THE PROGRAM FOR BONUSES GRANTED WITH RESPECT TO
THE YEAR           .

 

·                  THIS ELECTION IS SUBJECT TO THE TERMS OF THE PROGRAM, THE
2003 EQUITY INCENTIVE PLAN (INCLUDING THE INDIVIDUAL SHARE AWARD LIMITS) AND THE
AWARD AGREEMENT.

 

·                  THIS ELECTION DOES NOT CONSTITUTE A GUARANTEE THAT I WILL
RECEIVE ANY BONUS FROM THE COMPANY.

 

1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

I acknowledge and agree to the foregoing terms of this Election Agreement.

 

 

 

 

(Participant’s Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

(Date)

 

2

--------------------------------------------------------------------------------
